Motion, pursuant to CPLR 5518, for preliminary injunction pending appeal denied, without costs, on the ground that appellants have not sustained their burden of establishing both reasonable probability of success on the appeal and the existence of irreparable injury in the event an injunction does not issue (Matter of Schwartz v Rockefeller, 38 AD2d 995, app dsmd 30 NY2d 664). The court also notes that the appeal in this matter, taken some 17 months ago, has not yet been perfected. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.